AO 245B (CASDRev. 08113) Judgment in a Criminal Case for Revocations                                  FILED
                                     UNITED STATES DISTRICT COU~TMAR 012019
                                            SOUTHERN DISTRICT OF CALIFO ~IAcLERK. u.s. DtSTRICT COURT
                                                                                             SOUTHERN DISTRICT OF CAliFORNIA
              UNITED STATES OF AMERICA 	                             JUDGMENT I~ "'CRIMINAL CASE                       DEPUTY
                                                                     (For RevocatIOn of Probation or Supervised Release)
                                v.                                   (For Offenses Committed On or After November 1,1987)
            RUFINO AGUILAR-MARTINEZ (I)
                                                                        Case Number:        19CR7005-GPC

                                                                     GERALD McFADDEN
                                                                     Defendant's Attorney
REGISTRATION NO.                 44153298
0­
THE DEFENDANT: 

IZI   admitted guilt to violation of allegation(s) No.        1


o
                                                             -------------------------- after denial of guilty.
      was found guilty in violation of allegation(s) No. 	

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation
            1                      Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 ofthis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notifY the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notifY the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     March 1. 2019




                                                                                                                 19CR7005-GPC 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                     RUFINO AGUILAR-MARTINEZ (1) 	                                           Judgment - Page 2 of 4
CASE NUMBER:                   19CR7005-GPC 


                                                       IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     1 month to run consecutive with sentence in case 18CR4864-GPC




     o	    Sentence imposed pursuant to Title 8 USC Section 1326(b).
           The court makes the following recommendations to the Bureau of Prisons:




           The defendant is remanded to the custody of the United States Marshal.

     o	    The defendant shall surrender to the United States Marshal for this district:
                 at                                               on
                      ------------------ A.M.                          -------------------------------------
           o 	 as notified by the United States Marshal.
           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     o     Prisons: 

                 on or before 

           o	    as notified by the United States Marshal. 

                 as notified by the Probation or Pretrial Services Office. 


                                                            RETURN

 I have executed this judgment as follows:

           Defendant delivered on 	
                                      -------------------------- to -------------------------------
 at 	                                 _ _ _ _ , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                            By 	                DEPUTY               STA TES MARSHAL
II


                                                                                                           19CR7005-GPC
